--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1


STOCK PURCHASE AND SALE AGREEMENT


This STOCK PURCHASE AND SALE AGREEMENT (this “Agreement”) is entered into as of
this 27th day of March, 2007, by and among Benacquista’s Galleries Inc., a
Nevada corporation, with its principal place of business at 6870 La Valle
Plateada Rancho, Santa Fe, California 92067 (the “Company”), YNOT Eduk8, Inc., a
Nevada corporation, with its principal place of business at 6870 La Valle
Plateada Rancho, Santa Fe, California 92067 (“YNOT”), and Don Tolman, an
individual, having his principal place of business at North Oak Ridge Road
South, Park City, Utah 84098 (the “Buyer”) (each, individually, a “Party” and,
collectively, the “Parties”).


WHEREAS, on September 29, 2005 the Company and YNOT Education, Inc., a Nevada
corporation (“YNOT Education”), entered into a certain asset acquisition
agreement (the “Asset Acquisition Agreement”), whereby the Company acquired all
of the rights, title and interest in certain website assets, including the
domain name and website www.ynoteduk8.com, in consideration of a one hundred
fifty thousand dollar ($150,000) unsecured promissory note bearing interest at a
rate of five percent (5%) per annum and payable upon demand, with no prior
periodic payments due (the “Note”);


WHEREAS, on October 10, 2005, the Company incorporated YNOT as its wholly owned
subsidiary under the laws of the State of Nevada, in order to pursue certain
educationally-related business opportunities;


WHEREAS, on March 9, 2007, the Company, YNOT and YNOT Education entered into a
certain assignment agreement (the “Assignment Agreement”), whereby the Company
assigned, transferred, conveyed and delivered all of its rights, title,
obligations and interests in, to and under the Asset Acquisition Agreement to
YNOT;


WHEREAS, on March 13, 2007, the board of directors of the Company declared a
common stock dividend of the shares of YNOT, wherein each holder of record as of
the date thereof received one share of YNOT common stock, par value $0.001 per
share, for each share of the Company’s common stock then held;


WHEREAS, as of the date hereof, the Company owns eight million nine hundred two
thousand two hundred eighty-seven (8,902,287) shares of YNOT’s common stock (the
“Shares”), with such Shares constituting eighty-nine and one fiftieth percent
(89.02%) of the issued and outstanding capital stock of YNOT;


WHEREAS, subject to the terms and conditions hereof, the Company desires to
sell, and the Buyer desires to acquire, all of the Shares for the consideration
set forth herein; and


NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties do hereby
covenant and agree as follows:


ARTICLE I
PURCHASE AND SALE OF SHARES


1.1    Purchase and Sale of Shares. Subject to and upon the terms and conditions
hereinafter set forth, the Company agrees to sell, transfer, convey, assign and
deliver to the Buyer, and the Buyer agrees to acquire from the Company, in a
private resale transaction, all of the Company’s rights, title and interest in,
to and under the Shares, free and clear of all known title defects, objections,
liens, pledges, claims, options, charges, security interests or encumbrances of
any nature whatsoever.



1

--------------------------------------------------------------------------------



1.2    Consideration. In full consideration for the Shares the Buyer agrees to
assume all of the Company’s rights, obligations and interests in, to and under
the terms of the Note, including all interest accrued thereon through the date
hereof.


ARTICLE II
THE CLOSING


2.1    Closing Date. The closing of the sale and purchase of the Shares shall
take place on the date that all conditions to the Company’s obligations to sell
and all conditions to the Buyer’s obligation to purchase have been satisfied
(the “Closing Date”).


ARTICLE III
LIABILITIES


3.1    Assumption of Liabilities. Subject to and upon the terms and conditions
set forth in this Agreement, the Buyer shall be responsible for any and all
contracts, debts, warranties, obligations, undertakings, claims, liabilities and
accounts payable arising out of the operation of YNOT, whether known or unknown,
asserted or unasserted, absolute or contingent, accrued or unaccrued, liquidated
or unliquidated and whether due or to become due, prior to, at or after the
Closing Date.


ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE COMPANY


The Company hereby represents and warrants to the Buyer that, as of the date
hereof:


4.1    Authority. The Company has all requisite power and authority to enter
into this Agreement and to consummate the transactions contemplated hereby,
including the right to sell, transfer, convey, assign and deliver the Shares.
The execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly authorized by all necessary
action on the part of the Company and, upon due execution and delivery by the
Company, this Agreement shall constitute the valid and binding obligation of the
Company, enforceable in accordance with its terms, except to the extent that
enforceability may be limited by applicable law or general principles of equity.


4.2    No Violation. Neither the execution, delivery nor consummation of this
Agreement by the Company, will, with the passage of time, giving of notice or
otherwise, result in a violation or breach of, or constitute a default under,
any term or provision of any law, rule, regulation, order, decree, judgment,
indenture, mortgage, deed of trust, lease, instrument, contract, agreement or
other restriction to which the Company is a party or to which the Company, or
its property, is subject or bound, nor will it result in the creation of any
lien or other charge or encumbrance on any of the Shares.


4.3    Litigation. Except as set forth in Schedule 4.3 of this Agreement, there
is no action, suit, proceeding, inquiry or investigation before or by any court,
public board, government agency, self-regulatory organization or body pending
against or affecting the Company, wherein an unfavorable decision, ruling or
finding would (i) have a material adverse effect on the transactions
contemplated hereby, or (ii) adversely affect the validity or enforceability of,
or the authority or ability of the Company to perform its obligations under this
Agreement.



2

--------------------------------------------------------------------------------



4.4    No General Solicitation. Neither the Company, nor any of its affiliates,
nor any person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D
promulgated under the Securities Act of 1933, as amended (the “Securities Act”))
in connection with the offer or sale of the Shares.


4.5    Disclaimer. EXCEPT AS EXPLICITLY SET FORTH IN THIS SECTION 4, THE COMPANY
MAKES NO REPRESENTATION OR WARRANTY, EXPRESSLY OR IMPLIEDLY, AT LAW OR IN
EQUITY, IN RESPECT OF THE SHARES, AND THE BUYER HEREBY ACKNOWLEDGES AND AGREES
THAT, EXCEPT TO THE EXTENT SPECIFICALLY SET FORTH IN THIS SECTION 4, THE BUYER
IS ACQUIRING THE SHARES AND ASSUMING THE LIABILITIES ASSOCIATED THEREWITH AS-IS.


ARTICLE V
REPRESENTATIONS AND WARRANTIES OF YNOT


YNOT hereby represents and warrants to the Buyer that, as of the date hereof:


5.1    Authority. YNOT has the requisite corporate power and authority to enter
into and perform its obligations under this Agreement and any related
agreements. The execution and delivery of this Agreement and the consummation of
the transactions contemplated hereby have been duly authorized by all necessary
action on the part of YNOT and, upon due execution and delivery by YNOT, this
Agreement shall constitute the valid and binding obligation of YNOT, enforceable
in accordance with its terms, except to the extent that enforceability may be
limited by applicable law or general principles of equity.


5.2    No Violation. Neither the execution, delivery nor consummation of this
Agreement by YNOT, will, with the passage of time, giving of notice or
otherwise, result in a violation or breach of, or constitute a default under,
any term or provision of any law, rule, regulation, order, decree, judgment,
indenture, mortgage, deed of trust, lease, instrument, contract, agreement or
other restriction to which YNOT is a party or to which YNOT, or its property, is
subject or bound, nor will it result in the creation of any lien or other charge
or encumbrance on any of the Shares.


5.3    Capitalization. Immediately following the consummation of this
transaction YNOT will have no preferred shares and ten million (10,000,000)
common share issued and outstanding, all of which have been duly authorized,
validly issued and are fully paid and non-assessable. Except as otherwise set
forth in this Agreement, as of the date hereof, (i) no common shares are subject
to preemptive rights or any other similar rights or any liens or encumbrances,
(ii) there are no outstanding debt securities, (iii) there are no outstanding
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, any
common or preferred shares, and no contracts, commitments, understandings or
arrangements by which YNOT is or may become bound to issue additional common or
preferred shares, and (iv) there are no agreements or arrangements under which
YNOT is obligated to register the sale of any of its securities under United
States federal or state securities laws.


5.4    Litigation. Except as set forth in Schedule 4.3 of this Agreement, there
is no action, suit, proceeding, inquiry or investigation before or by any court,
public board, government agency, self-regulatory organization or body pending
against or affecting YNOT, wherein an unfavorable decision, ruling or finding
would (i) have a material adverse effect on the transactions contemplated
hereby, or (ii) adversely affect the validity or enforceability of, or the
authority or ability of YNOT to perform its obligations under this Agreement.



3

--------------------------------------------------------------------------------



5.5    No General Solicitation. Neither YNOT, nor any of its affiliates, nor any
person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D
promulgated under the Securities Act) in connection with the offer or sale of
the Shares.


5.6    Intellectual Property Rights. YNOT owns or possesses adequate rights or
licenses to use all trademarks, trade names, service marks, service mark
registrations, service names, patents, patent rights, copyrights, inventions,
licenses, approvals, governmental authorizations, trade secrets and rights
necessary to conduct its business as now conducted.


ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF THE BUYER


The Buyer hereby represents and warrants to the Company and YNOT as follows:


6.1    Authority. The Buyer has all requisite power and authority to enter into
this Agreement and to consummate the transactions contemplated hereby, and upon
due execution and delivery by the Buyer, this Agreement shall constitute the
valid and binding obligation of the Buyer, enforceable in accordance with its
terms, except to the extent that enforceability may be limited by applicable law
or general principles of equity


6.2    Investment Purpose. The Shares to be acquired by the Buyer will be
acquired for investment for the Buyer’s own account, not as a nominee or agent,
and not with a view to the resale or distribution of any part thereof, and the
Buyer has no present intention of selling, granting any participation in, or
otherwise distributing the same, except pursuant to sales registered under the
Securities Act, or exempt therefrom. The Buyer further represents that he does
not presently have any contract, undertaking, agreement or arrangement with any
person to sell, transfer or grant participation to such person or to any third
person, with respect to any of the Shares.


6.3    Investment Experience. The Buyer is an “accredited investor” as that term
is defined in Rule 501(a)(3) of Regulation D under the Securities Act. The Buyer
is aware of the Company and YNOT’s business affairs and financial condition and
has had access to and opportunity to acquire sufficient information about the
Company and YNOT to reach an informed and knowledgeable decision to acquire the
Shares. The Buyer has such business and financial experience as is required to
give him the capacity to protect his own interests in connection with the
purchase of the Shares.


6.4    Reliance on Exemptions. The Buyer understands that the Shares are being
offered and sold to him in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and such Buyer’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of such Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of such Buyer to acquire
such securities


6.5    Restricted Securities. The Buyer understands that the Shares are
characterized as “restricted securities” under applicable United States federal
and state securities laws inasmuch as they are being acquired from Company in a
transaction not involving a public offering and that, pursuant to these laws and
applicable regulations, the Buyer must hold the Shares indefinitely until they
are registered under the Securities Act and qualified by state authorities or an
exemption from such registration and qualification requirements is available.
The Buyer further acknowledges that if an exemption from registration or
qualification is available, it may be conditioned on various requirements
including, but not limited to, the time and manner of sale, the holding period
for the Shares, and other such requirements that are outside of the Buyer’s
control.



4

--------------------------------------------------------------------------------



6.6    Legends. The Buyer acknowledges and understands that the Shares, and any
securities issued in respect thereof or exchange therefor, may bear the
following or a similar such legend:


THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), AND MAY NOT BE OFFERED, SOLD, PLEDGED, HYPOTHECATED,
ASSIGNED OR TRANSFERRED EXCEPT (i) PURSUANT TO A REGISTRATION STATEMENT UNDER
THE ACT WHICH HAS BECOME EFFECTIVE AND IS CURRENT WITH RESPECT TO THESE
SECURITIES, OR (ii) PURSUANT TO A SPECIFIC EXEMPTION FROM REGISTRATION UNDER THE
ACT BUT ONLY UPON A HOLDER HEREOF FIRST HAVING OBTAINED THE WRITTEN OPINION OF
COUNSEL TO THE COMPANY, OR OTHER COUNSEL REASONABLY ACCEPTABLE TO THE COMPANY,
THAT THE PROPOSED DISPOSITION IS CONSISTENT WITH ALL APPLICABLE PROVISIONS OF
THE ACT AS WELL AS ANY APPLICABLE “BLUE SKY” OR SIMILAR STATE SECURITIES LAWS.


6.7    Receipt of Documents. The Buyer and his counsel, if any, has received and
read in their entirety: (i) this Agreement and each representation, warranty and
covenant set forth herein; (ii) all due diligence and other information
necessary to verify the accuracy and completeness of such representations,
warranties and covenants; and (iii) answers to all questions the Buyer submitted
to the Company regarding the Shares; and the Buyer has relied on the information
contained therein and has not been furnished any other documents, literature,
memorandum or prospectus.


6.8    No Legal Advice From the Company. The Buyer acknowledges, that he had the
opportunity to review this Agreement and the transactions contemplated by this
Agreement with his own legal counsel and investment and tax advisors. The Buyer
is relying solely on such counsel and advisors and not on any statements or
representations of the Company or any of its representatives or agents for
legal, tax or investment advice with respect to this investment, the
transactions contemplated by this Agreement or the securities laws of any
jurisdiction.


ARTICLE VII
CONVENTS


7.1    Reasonable Efforts. Each Party hereby agrees to use its reasonable
efforts to take or cause to be taken all actions necessary, proper or advisable
under applicable law and regulations to consummate and carry out the
transactions contemplated by this Agreement.


7.2    Costs and Expenses. Each of the Company and the Buyer shall pay all costs
and expenses incurred by such party in connection with the negotiation,
investigation, preparation, execution and delivery of this Agreement.



5

--------------------------------------------------------------------------------



ARTICLE VIII
INDEMNIFICATION


8.1    Company Indemnification of Buyer. In consideration of the Buyer’s
execution and delivery of this Agreement and acquiring the Shares hereunder, and
in addition to all of the Company’s other obligations under this Agreement, the
Company shall defend, protect, indemnify and hold harmless the Buyer from and
against any and all actions, causes of action, suits, claims, losses, costs,
penalties, fees, liabilities and damages, and expenses in connection therewith,
and including reasonable attorneys’ fees and disbursements (collectively the
“Indemnified Liabilities” or “Indemnified Loss(es)”), incurred by the Buyer as a
result of, or arising out of, or relating to (i) any misrepresentation or breach
of any representation or warranty made by the Company in this Agreement or any
other certificate, instrument or document contemplated hereby or thereby, (ii)
any breach of any covenant, agreement or obligation of the Company contained in
this Agreement or any other certificate, instrument or document contemplated
hereby or thereby executed by the Company, or (iii) to the extent caused by the
negligent or wrongful conduct of the Company, any cause of action, suit or claim
brought or made against the Buyer and arising out of or resulting from the
execution, delivery, performance or enforcement of this Agreement or any other
instrument, document or agreement executed pursuant hereto by any the Buyer.


8.2    Buyer Indemnification of Company. In consideration of the Company’s
execution and delivery of this Agreement, and in addition to all of the Buyer’s
other obligations under this Agreement, the Buyer shall defend, protect,
indemnify and hold harmless the Company and all of its officers, directors,
employees and agents (including, without limitation, those retained in
connection with the transactions contemplated by this Agreement) (collectively,
the “Company Indemnitees”) from and against any and all Indemnified Liabilities
incurred by the Company Indemnitees or any of them as a result of, or arising
out of, or relating to (i) any misrepresentation or breach of any representation
or warranty made by the Buyer in this Agreement, instrument or document
contemplated hereby or thereby executed by the Buyer, (ii) any breach of any
covenant, agreement or obligation of the Buyer contained in this Agreement, or
any other certificate, instrument or document contemplated hereby or thereby
executed by the Buyer, or (iii) to the extent caused by the negligent or
wrongful conduct of the Buyer, any cause of action, suit or claim brought or
made against such Company Indemnitees based on material misrepresentations or
due to a material breach and arising out of or resulting from the execution,
delivery, performance or enforcement of this Agreement or any other instrument,
document or agreement executed pursuant hereto by any of the Company
Indemnities.


ARTICLE IX
MISCELLANEOUS


9.1    Survival. The representations, warranties, covenants and agreements made
herein shall survive the Closing Date of the transactions contemplated by this
Agreement for a period of six (6) months.


9.2    Successors and Assigns. Except as otherwise expressly provided herein,
the provisions of this Agreement shall inure to the benefit of, and be binding
upon, the successors, assigns, heirs, executors and administrators of the
Parties hereto.



6

--------------------------------------------------------------------------------



9.3    Entire Agreement. This Agreement constitutes the full and entire
Agreement by and between the Parties with regard to the subject matter hereof
and thereof and supersedes all prior agreements between the parties, whether
written or verbal. The failure by either Party to enforce any rights under this
Agreement shall not be construed as a waiver of any rights of such Party. Any
term of this Agreement may be amended and the observance of any term of this
Agreement may be waived, generally or in a particular instance, and either
retroactively or prospectively, only with the written consent of the Parties
hereto.


9.4    Schedules. All Schedules annexed hereto or referred to herein are hereby
incorporated in and made a part of this Agreement as if set forth in full
herein.


9.5    Notices. Any notice or other communication required or permitted by this
Agreement shall be given in writing and shall be deemed sufficient when
delivered personally, or on the first attempted date of delivery after being
mailed by certified or registered mail, return receipt requested, to the Parties
at the addresses first set forth at the beginning of this Agreement or at such
other address as shall be specified by the Parties by like notice.


9.6    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one instrument.


9.7    Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the validity of this Agreement shall not be
affected thereby and the remaining provisions shall continue in full force and
effect, construed as if such unenforceable provision was not a part of this
Agreement.


9.8    Headings. The headings and captions contained in this Agreement are for
reference purposes only and shall not affect, in any way, the meaning or
interpretation of this Agreement.


9.9    Governing Law; Jurisdiction; Jury Trial. This Agreement shall be governed
in all respects by the laws of the State of Nevada, without giving effect to any
choice of law or conflict of law provision or rule (whether of the State of
Nevada or any other jurisdictions) that would cause the application of the laws
of any jurisdictions other than the State of Nevada. Each Party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of Reno, Nevada, for the adjudication of any dispute
hereunder or in connection herewith, and hereby irrevocably waives, and agrees
not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is brought in an inconvenient forum or that the venue of such
suit, action or proceeding is improper. Each Party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof to such Party at the
address for such notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION
OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS
AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.


[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

7

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have executed, or have caused to be executed,
this Agreement as of the date first above written.





 
BENACQUISTA GALLERIES, INC.
                               
By:
/s/James Price                         
   
James Price
   
Chief Executive Officer
                   
YNOT EDUK8, INC.
                               
By:
/s/ Don Tolman                       
   
Don Tolman
   
President
                                     
By:
/s/ Don Tolman                       
   
Don Tolman




 
 
 
8

--------------------------------------------------------------------------------